DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Final Rejection on the merits of this Application. Claims 1-6, 9-16, and 19-21 are rejected and remain pending, as discussed below.

Response to Arguments
Applicant’s arguments and amendments, filed 09/24/2021, with respect to the 35 U.S.C. 101 rejections have been fully considered and are persuasive.  The rejections of 06/23/2021 has been withdrawn. 
Applicant’s arguments and amendments, filed 09/24/2021, with respect to the rejection(s) of claim(s) 1-6, 9-16, and 19-21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further limiting amendments made to the claims, changing the scope of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1-5, 10-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200166344 A1, filed 11/28/2018, hereinafter "Knutson", and further in view of US 20200064155 A1, filed 04/17/2019, hereinafter “Wang”, US 20200172166 A1, filed 12/02/2019, hereinafter “Chang”, and US 20170261326 A1, filed 09/10/2015, hereinafter “Mizutani”.

Regarding Claim 1, Knutson teaches:
A system comprising: (figure 1)
wheel encoders corresponding to respective wheels of a vehicle, (see at least figure 1 and [0013], wherein the wheel sensors 18 correspond to a left wheel and a right wheel)
one or more processors; ([0015] and figure 1, processor 32)
and a memory storing instructions that, when executed by the one or more processors, causes the system to perform: ([0015] and figure 1, memory 34)
obtaining a previous pose of a vehicle; ([0030] and figure 3A, step 105, wherein prior-coordinates, representing a previous pose of the vehicle, are determined or received)
acquiring readings corresponding to one or more wheel encoders; ([0031] and figure 3A, step 110, wherein readings from one or more wheel sensors, or wheel encoders, is received indicating the rotation of the wheels)
and adjusting the previous pose based on the one or more compensated second readings to obtain a current pose. ([0035] and figure 3A, step 130, wherein the previous pose and the wheel encoder readings are used to determine present-coordinates, representing a current pose of the vehicle)
and navigating the vehicle based on the current pose (see at least [0012] and [0017], wherein the navigation of the vehicle for each segment of travel is based on the corrected, or compensated, current pose)
Knutson remains silent on: when the wheel encoder readings are from, specifically that the wheel encoder readings are from during and after the previous pose of the vehicle.
wherein each wheel encoder of the wheel encoders comprises one of a magnetic encoder and an optical encoder, 
wherein the magnetic encoder comprises: 
a circuit board; 
a magnet; 
and a Hall effect sensor or a magnetoresistive sensor; 
and wherein the optical encoder comprises: 
a light source;
 a disk comprising one or more gaps; 
and one or more detectors that detect a pattern of light emitted by the light source travelling through the one or more gaps;
determining an amount of slippage by taking a difference between expected motor currents applied to the wheels in a scenario in which the wheels are linearly translating and measured motor currents actually applied to the respective wheels; 
compensating the one or more second readings for wheel slippage based on the determined amount of slippage;
Therefore, from Knutson’s own teaching, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to received wheel encoder readings representing readings from during and after the previous pose to extrapolate the current pose of the vehicle, because it facilitates known mathematical means for estimating the current position of a moving object from a previous position using sensor data corresponding to the known location and the current location in order to enhance the accuracy of the vehicle position and reduce estimation error, as recognized by Knutson ([0017]).
Wang teaches:
wherein each wheel encoder of the wheel encoders comprises one of a magnetic encoder and an optical encoder, (see at least [0034], wherein the encoder contains a magnetic sensing assembly (magnetic encoder) and an optical sending assembly (optical encoder))
wherein the magnetic encoder comprises: 
a circuit board; (see at least [0035], wherein the magnetic encoder is disposed on the circuit board)
a magnet; (see at least [0035], wherein the magnetic encoder includes a magnet)
and a Hall effect sensor or a magnetoresistive sensor; (see at least [0038], wherein the magnetic encoder contains either a Hall effect element or various types of magnetoresistance elements)
and wherein the optical encoder comprises: 
a light source; (see at least [0041], wherein the optical encoder includes a light-emitting element (light source) including LEDs, VCSELs, or LDs)
 a disk comprising one or more gaps; (see at least [0041], wherein the optical encoder includes an optical coded disc 4, and figures 3A-3B, wherein the disc 4 contains gaps)
and one or more detectors that detect a pattern of light emitted by the light source travelling through the one or more gaps; (see at least [0041], wherein the optical encoder includes at least one light-receiving element, which senses the change in lighting energy)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the localization system of Knutson with the wheel encoder comprising a magnetic encoder and an optical encoder of Wang. It would have been obvious to modify because doing so allows for improved position detection methods, allowing for high precision absolute position sensing with increased environmental pollution resistance, increased robustness, and easier assembly, as recognized by Wang (see at least [0005]).
Chang teaches:
determining an amount of slippage by taking a difference between expected motor currents applied to the wheels in a scenario in which the wheels are linearly translating and measured motor currents actually applied to the respective wheels; (see at least [0080], wherein the slip is measured by comparing the measured motor current to the calculated, or expected motor current)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the localization system of Knutson and Wang with the technique of using expected and measured motor currents for slippage determination of Chang. It would have been obvious to modify because doing so allows vehicles to steer in a way that reduces slippage, preventing vehicles from becoming stuck, as recognized by Chang (see at least [0006]-[0007] and [0020]).
Mizutani teaches:
compensating the one or more second readings for wheel slippage based on the determined amount of slippage; ([0055]-[0056] and figure 7, wherein the skid detection unit detects whether or not the wheels skid or slip, and vehicle speed is corrected, or compensated, based on the skid rate (determined amount of slippage, Expression (1) in [0051]) before being used to calculate the change in position of the vehicle)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the localization system of Knutson, Wang, and Chang with the slip detection and compensation calculations of Mizutani. It would have been obvious to modify because doing so enables vehicles to account for wheel slip, or skid, in position estimation, making the estimation more accurate, as recognized by Mizutani ([0005]).

Regarding Claim 2, Knutson, Wang, Chang, and Mizutani in combination teach all of the limitations of Claim 1 as discussed above, and Knutson additionally teaches:
wherein the previous pose comprises any of a position, orientation, or velocity of the vehicle. ([0030], wherein the pose is a set of coordinates representing the position of the vehicle)

Regarding Claim 3, Knutson, Wang, Chang, and Mizutani in combination teach all of the limitations of Claim 1 as discussed above, and Knutson additionally teaches:
wherein the adjusting the previous pose comprises: determining whether respective changes for each wheel between the one or more previous readings and the one or more readings match; ([0038] and figure 3B, step 145, wherein the wheel encoder readings for the left wheel and the right wheel are compared to see if they are different, or if they match. Knutson teaches comparing the speed of the left and right wheels, since all wheels of the vehicle are compared over the same period of time, this is equivalent to the distance traveled or change in position of the wheels)
and in response to determining that the respective changes for each wheel match: (figure 3B, wherein step 145 goes into step 165)
determining a change in a position of the vehicle from the previous pose based on the one or more readings; ([0042] and figure 3B, step 165, wherein if there is no difference between each wheel’s encoder readings, the weighting factor is set to 
and determining a current pose based on the change in the position and the previous pose. ([0035] and figure 3A, step 130, wherein the current pose is determined using the heading traveled, or the change in position, and the prior coordinates)

Regarding Claim 4, Knutson, Wang, Chang, and Mizutani in combination teach all of the limitations of Claim 3 as discussed above, and Knutson additionally teaches:
wherein the determining a change in the position of the vehicle comprises: 
determining a number of revolutions corresponding to the respective changes for each wheel; ([0013], wherein the wheel encoders output pulses or ticks, which represent the wheel rotating a predetermined amount. Therefore, the string or series of pulses received from the encoders in [0031] represent how many revolutions the wheel has completed)
and determining a distance travelled by each wheel since the previous pose based on the number of revolutions and a diameter of each wheel. ([0016], wherein the detected wheel revolutions are multiplied by a predetermined value based on the circumference of the wheel/tire to get the distance travelled. Since the circumference is diameter*pi, the number of revolutions and the diameter of each wheel are used to calculate distance traveled)

Regarding Claim 5, Knutson, Wang, Chang, and Mizutani in combination teach all of the limitations of Claim 1 as discussed above, and Knutson additionally teaches:
wherein the obtaining a previous pose of a vehicle comprises obtaining the previous pose from a GPS or an IMU. ([0030], wherein the prior-coordinates corresponding to the previous pose are determined by a GPS)

Regarding Claim 10, Knutson, Wang, Chang, and Mizutani in combination teach all of the limitations of Claim 1 as discussed above, and Knutson additionally teaches:
wherein the adjusting the previous pose comprises: 
in response to determining that the respective changes for each wheel do not match: determining a change in the position of the vehicle from the previous pose based on estimated changes in positions of each wheel. ([0038] and [0044], wherein the difference between each wheels speeds are used to generate a weighting representing the estimate of the correction needed to be made to the distance traveled in order to estimate the true change in position of the vehicle)

Regarding Claim 11, Knutson teaches:
a method implemented by a computing system (figure 1) including one or more processors (figure 1, processor 32) and -non-transitory storage media storing machine-readable instructions, (figure 1, memory 34)
wherein the method is performed using the one or more processors, ([0015]) the method comprising:
obtaining a previous pose of a vehicle; ([0030] and figure 3A, step 105, wherein prior-coordinates, representing a previous pose of the vehicle, are determined or received)
acquiring readings corresponding to wheel encoders; ([0031] and figure 3A, step 110, wherein readings from one or more wheel sensors, or wheel encoders, is received indicating the rotation of the wheels)
the wheel encoders corresponding to respective wheels of a vehicle, (see at least figure 1 and [0013], wherein the wheel sensors 18 correspond to a left wheel and a right wheel)
and adjusting the previous pose based on the one or more compensated second readings to obtain a current pose. ([0035] and figure 3A, step 130, wherein the previous pose and the wheel encoder readings are used to determine present-coordinates, representing a current pose of the vehicle)
Knutson remains silent on the specifics of the received wheel encoder readings representing readings from during and after the previous pose to extrapolate the current pose of the vehicle.
wherein each wheel encoder of the wheel encoders comprises one of a magnetic encoder and an optical encoder, 
wherein the magnetic encoder comprises: 
a circuit board; 
a magnet; 
and a Hall effect sensor or a magnetoresistive sensor; 
and wherein the optical encoder comprises: 
a light source;
 a disk comprising one or more gaps; 
and one or more detectors that detect a pattern of light emitted by the light source travelling through the one or more gaps;
determining an amount of slippage by taking a difference between expected motor currents applied to the wheels in a scenario in which the wheels are linearly translating and measured motor currents actually applied to the respective wheels; 
compensating the one or more second readings for wheel slippage based on the determined amount of slippage;
Nevertheless, applying any dead-reckoning extrapolation formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for estimating the current position of a moving object from a previous position using sensor data corresponding to the known location and the current location. Since the invention failed to provide novel or unexpected results from the usage of said claimed extrapolation formulae, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.
Wang teaches:
wherein each wheel encoder of the wheel encoders comprises one of a magnetic encoder and an optical encoder, (see at least [0034], wherein the encoder contains a 
wherein the magnetic encoder comprises: 
a circuit board; (see at least [0035], wherein the magnetic encoder is disposed on the circuit board)
a magnet; (see at least [0035], wherein the magnetic encoder includes a magnet)
and a Hall effect sensor or a magnetoresistive sensor; (see at least [0038], wherein the magnetic encoder contains either a Hall effect element or various types of magnetoresistance elements)
and wherein the optical encoder comprises: 
a light source; (see at least [0041], wherein the optical encoder includes a light-emitting element (light source) including LEDs, VCSELs, or LDs)
 a disk comprising one or more gaps; (see at least [0041], wherein the optical encoder includes an optical coded disc 4, and figures 3A-3B, wherein the disc 4 contains gaps)
and one or more detectors that detect a pattern of light emitted by the light source travelling through the one or more gaps; (see at least [0041], wherein the optical encoder includes at least one light-receiving element, which senses the change in lighting energy)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the localization system of Knutson with the wheel encoder comprising a magnetic encoder and an optical encoder of Wang. It would have been 
Chang teaches:
determining an amount of slippage by taking a difference between expected motor currents applied to the wheels in a scenario in which the wheels are linearly translating and measured motor currents actually applied to the respective wheels; (see at least [0080], wherein the slip is measured by comparing the measured motor current to the calculated, or expected motor current)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the localization system of Knutson and Wang with the technique of using expected and measured motor currents for slippage determination of Chang. It would have been obvious to modify because doing so allows vehicles to steer in a way that reduces slippage, preventing vehicles from becoming stuck, as recognized by Chang (see at least [0006]-[0007] and [0020]).
Mizutani teaches:
compensating the one or more second readings for wheel slippage based on the determined amount of slippage; ([0055]-[0056] and figure 7, wherein the skid detection unit detects whether or not the wheels skid or slip, and vehicle speed is corrected, or compensated, based on the skid rate (determined amount of slippage, Expression (1) in [0051]) before being used to calculate the change in position of the vehicle)


Regarding Claim 12, Knutson, Wang, Chang, and Mizutani in combination teach all of the limitations of Claim 11 as discussed above, and Knutson additionally teaches:
wherein the previous pose comprises any of a position, orientation, or velocity of the vehicle. ([0030], wherein the pose is a set of coordinates representing the position of the vehicle)

Regarding Claim 13, Knutson, Wang, Chang, and Mizutani in combination teach all of the limitations of Claim 11 as discussed above, and Knutson additionally teaches:
wherein the adjusting the previous pose comprises: 
determining whether respective changes for each wheel between the one or more previous readings and the one or more readings match; ([0038] and figure 3B, step 145, wherein the wheel encoder readings for the left wheel and the right wheel are compared to see if they are different, or if they match. Knutson teaches comparing the speed of the left and right wheels, since all wheels of the vehicle are compared over the same period of time, this is equivalent to the distance traveled or change in position of the wheels)
and in response to determining that the respective changes for each wheel match: (figure 3B, wherein step 145 goes into step 165)
determining a change in a position of the vehicle from the previous pose based on the one or more readings; ([0042] and figure 3B, step 165, wherein if there is no difference between each wheel’s encoder readings, the weighting factor is set to 0, and the process goes back to figure 3A and through to step 125, wherein the heading traveled, or change in position of the vehicle, is determined)
and determining a current pose based on the change in the position and the previous pose. ([0035] and figure 3A, step 130, wherein the current pose is determined using the heading traveled, or the change in position, and the prior coordinates)

Regarding Claim 14, Knutson, Wang, Chang, and Mizutani in combination teach all of the limitations of Claim 13 as discussed above, and Knutson additionally teaches:
wherein the determining a change in the position of the vehicle comprises: 
determining a number of revolutions corresponding to the respective changes for each wheel; ([0013], wherein the wheel encoders output pulses or ticks, which represent the wheel rotating a predetermined amount. Therefore, the string or series of pulses received from the encoders in [0031] represent how many revolutions the wheel has completed)
and determining a distance travelled by each wheel since the previous pose based on the number of revolutions and a diameter of each wheel. ([0016], wherein the detected wheel revolutions are multiplied by a predetermined value based on 

Regarding Claim 15, Knutson, Wang, Chang, and Mizutani in combination teach all of the limitations of Claim 11 as discussed above, and Knutson additionally teaches:
wherein the obtaining a previous pose of a vehicle comprises obtaining the previous pose from a GPS or an IMU. ([0030], wherein the prior-coordinates corresponding to the previous pose are determined by a GPS)

Regarding Claim 20, Knutson, Wang, Chang, and Mizutani in combination teach all of the limitations of Claim 11 as discussed above, and Knutson additionally teaches:
wherein the adjusting the previous pose comprises: 
in response to determining that the respective changes for each wheel do not match: determining a change in the position of the vehicle from the previous pose based on estimated changes in positions of each wheel. ([0038] and [0044], wherein the difference between each wheels speeds are used to generate a weighting representing the estimate of the correction needed to be made to the distance traveled in order to estimate the true change in position of the vehicle)

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Knutson, Wang, Chang, and Mizutani as applied to Claims 1 and 11 above, and further in view of US 20060271295 A1, filed 02/07/2006, hereinafter "McLaren".

Regarding Claim 6, Knutson, Wang, Chang, and Mizutani in combination teach all of the limitations of Claim 1 as discussed above, and Knutson additionally teaches:
wherein the obtaining the previous pose of the vehicle comprises obtaining a most recent pose of the vehicle before shutdown of the vehicle
McLaren teaches: 
wherein the obtaining the previous pose of the vehicle comprises obtaining a most recent pose of the vehicle before shutdown of the vehicle ([0029], wherein the previous pose data used to determine the current pose is stored from before shutdown of the system)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the position estimating and dead-reckoning system of Knutson, Wang, Chang, and Mizutani with the storage of previous pose data throughout system shutdowns of McLaren. It would have been obvious to modify because doing so allows for navigation systems to easily and quickly estimate a vehicle’s location on startup, without waiting for the navigation system to receive accurate prior pose data after it performs necessary startup functions, as recognized by McLaren ([0004]-[0005]).

Regarding Claim 16, Knutson, Wang, Chang, and Mizutani in combination teach all of the limitations of Claim 11 as discussed above, and Knutson additionally teaches:
wherein the obtaining the previous pose of the vehicle comprises obtaining a most recent pose of the vehicle before shutdown of the system
McLaren teaches: 
wherein the obtaining the previous pose of the vehicle comprises obtaining a most recent pose of the vehicle before shutdown of the system ([0029], wherein the previous pose data used to determine the current pose is stored from before shutdown of the system)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the position estimating and dead-reckoning system of Knutson, Wang, Chang, and Mizutani with the storage of previous pose data throughout system shutdowns of McLaren. It would have been obvious to modify because doing so allows for navigation systems to easily and quickly estimate a vehicle’s location on startup, without waiting for the navigation system to receive accurate prior pose data after it performs necessary startup functions, as recognized by McLaren ([0004]-[0005]).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Knutson, Wang, Chang, and Mizutani as applied to Claims 3 and 13 above, and further in view of US 20190138000 A1, filed 09/07/2017, hereinafter "Hammond".

Regarding Claim 9, Knutson, Wang, Chang, and Mizutani in combination teach all of the limitations of Claim 3 as discussed above, and Knutson additionally teaches:
determining a change in the position of the vehicle from the previous pose based on the one or more readings, data from GPS, data from a LiDAR sensor, or data from an IMU.
Hammond teaches:
in response to determining that the respective changes for each wheel do not match: determining a change in the position of the vehicle from the previous pose based on the one or more readings, data from GPS, data from a LiDAR sensor, or data from an IMU. ([0016], wherein the pose can be estimated by the second component from GPS or IMU data, and [0079], wherein the second component is used to estimate the pose when the first component is returning inaccurate data, meaning that the GPS/IMU data is only used for pose estimation when other sensors are returning incorrect readings)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the position estimating and dead-reckoning system of Knutson, Wang, Chang, and Mizutani with the alternate pose estimation reliant on GPS and IMU sensor data or Hammond. It would have been obvious to modify because having another layer of pose determination available allows for autonomous vehicles to continue traveling when control units, or sensors, fail, as recognized by Hammond ([0012]-[0013]).

Regarding Claim 19, Knutson, Wang, Chang, and Mizutani in combination teach all of the limitations of Claim 13 as discussed above, and Knutson additionally teaches:
determining a change in the position of the vehicle from the previous pose based on the one or more readings, data from GPS, data from a LiDAR sensor, or data from an IMU.
Hammond teaches:
in response to determining that the respective changes for each wheel do not match: determining a change in the position of the vehicle from the previous pose based on the one or more readings, data from GPS, data from a LiDAR sensor, or data from an IMU. ([0016], wherein the pose can be estimated by the second component from GPS or IMU data, and [0079], wherein the second component is used to estimate the pose when the first component is returning inaccurate data, meaning that the GPS/IMU data is only used for pose estimation when other sensors are returning incorrect readings)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the position estimating and dead-reckoning system of Knutson, Wang, Chang, and Mizutani with the alternate pose estimation reliant on GPS and IMU sensor data or Hammond. It would have been obvious to modify because having another layer of pose determination available allows for autonomous vehicles to continue traveling when control units, or sensors, fail, as recognized by Hammond ([0012]-[0013]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Knutson, Wang, Chang, and Mizutani as applied to Claim 1 above, and further in view of US 20190355132 A1, filed 05/15/2018, hereinafter “Kushleyev”.

Regarding Claim 21, Knutson, Wang, Chang, and Mizutani in combination teach all of the limitations of Claim 1 as discussed above, and Knutson remains silent on:
converting the compensated second readings from revolutions to an actual distance by determining instantaneous diameters of the wheels using a LiDAR sensor 
However, Knutson does teach converting revolutions to an actual distance with the diameters of the wheels (see at least [0048], wherein converting the revolutions per minute to speed uses the diameter of the wheels. Both RPM and wheel speed are directly proportional to revolutions and distance, respectively.)
Kushleyev teaches:
determining instantaneous diameters of the wheels using a LiDAR sensor (see at least [0031], wherein a LiDAR sensor is used to determine the instantaneous diameter of a wheel)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the localization system of Knutson, Wang, Chang, and Mizutani with Kushleyev’s technique of using LiDAR sensors to determine the diameters of wheels. It would have been obvious to modify because doing so allows for more accurate estimation of distance traveled, especially with the shift in position is relatively small, as recognized by Kushleyev ([0031]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667